DETAILED ACTION
This action is in reply to the submission filed on 2/05/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are currently pending and have been examined under the effective filing date of 2/10/2020.
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 should be “further comprising”, not “comprising”, in order to incorporate the scope of the claim.  Appropriate correction is required. Additionally, claim 15 should incorporate the limitations from claim 14 Applicant wishes to include in the scope, and not just refer back to claim 14.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) for lack of an antecedent basis.  Claim 14 recites “the computer program” in the preamble.  There is insufficient 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations are: “a display means” in claims 1 and 10; “user input means” and “processing means” in claim 10. The display means is modified by the functional language of “displaying a visualization of the recognized items represented by the recognition information in a first display mode”, the user input means is modified by the functional language “receiving user input for identification of the user-selected item among the visualized items” and the processing means is modified by the functional language “further automatic processing of identification information representative of the user-selected item.”  Using these modifiers and other language in the claims, such as preambles modifying the scope to apparatus’ and citations from the specification concerning the implementation of the claims on a computer, Examiner determines the disclosure contains sufficient structure to determine the interpretation of the claim limitations and no 112 rejection is needed in this case.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because, Step 1: 
Claims 14 and 15 not directed to a statutory category of processes and/or machines.  They are directed to signals per se.  Additionally, claim 15 should incorporate the limitations from claim 14 Applicant wishes to include in the scope, and not just refer back to claim 14.  
While claims 1-13 fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 10, 14, 15, and their dependent claims 2-9, 11-13 and 16-20 respectively, recite a method and/or system for identifying a user-selected item selected from a stock of items; recognizing the presence of a user-selected item from the stock; applying a recognition system to the user-selected item by determining a proper subset of correspondingly recognized items of the stock based on at least one recognition feature associated with the user-selected item and generating and outputting a recognition information representative of the subset of the recognized items; receiving the recognition information; receiving and processing input by the user for identifying the user-selected item among the visualized items for further processing of identification information representative of the user-selected item. Claim 2 recites wherein the step of recognizing the presence of, and detecting the recognition feature of, the user-selected item is based on an interaction of radiation with the user-selected item; claim 3 recites further comprising the step of detecting whether the user-selected item is presented to the recognition system in a condition where a necessary recognition feature of the user-selected item is not detectable by the recognition system; claim 4 recites further comprising the step of outputting an information indicative of the condition of the non-detectability; claim 6 recites outputting an information indicative of a condition when the recognition system detects an invalid combination of recognized features; claim 8 discloses generating sales data in dependence on the identification information; claim 10 additionally discloses processing means for further automatic processing of identification information representative of the user-selected item; claim 14 additionally recites retrieving recognition data associated with the user-selected item from a recognition system and further processing of identification information representative of the user- selected item after receiving and processing a user input identifying the user-selected item among the visualized items. These limitations are directed to the abstract idea of organizing human activity in the form of commercial activities/sales activities, without significantly more. Additionally, these limitations are directed to mental processes, including an observation, judgement.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of displaying visualization of the recognized items represented by the recognition information in a first display mode and simultaneously displaying a visualization of a first set of non-recognized items of the stock in a second display mode on the display means, the first display mode and the second display mode being visually distinguishable from each other in claim 1; displaying a live-stream of a condition in which the user-selected item is presented to the recognition system in claim 5; and -a point-of-sale controller in claim 5; receiving and processing a user input by displaying a visualization of a second set of non-recognized items of the stock of items different from the first set of non-recognized items in response to a user request in claim 7; user input means for receiving user input for identification of the user-selected item among the visualized items in claim 10; individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Claim 9, wherein the sales data includes at least one of: weighing data of the item obtained by a weighing scale and price information obtained from a data base, serves to limit the modifying steps of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.)
The following limitations generally link the use of the judicial exception to a particular technological environment or field of use – in this case, self-checkout environments.  See MPEP 2106.05(h): Wherein the recognition system comprises a camera and/or a multispectral sensor in claim 11; wherein the apparatus further comprises a weighing scale for measuring the weight of the user-selected item and/or a data base for storing price information in claim 12; a camera for automatic image recognition; and a weighing scale, provided with a load plate having a patch field arranged in a field of view of the camera for adjusting, in the camera, at least one of: automatic white balance and color temperature in claim 13.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons mentioned above in Step 2A Prong 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (Pub. No. US 2019/0188435 A1) in view of Herz (WO 2019/119047).
	
	
Regarding Claim 1, Davis as modified by Herz discloses a method for identifying a user-selected item selected from a stock of items, the method comprising the steps of: 
recognizing the presence of a user-selected item from the stock; (Davis ¶0414; From the sensor data, a class of the produce is recognized (e.g., by object recognition based on imagery, or chemical signature))
applying a recognition system to the user-selected item by determining a proper subset of correspondingly recognized items of the stock based on at least one recognition feature associated with the user-selected item and generating and outputting a recognition information representative of the subset of the recognized items; (Davis ¶0414; The system may recognize, for example, that the bag contains apples.)
receiving the recognition information at a display means and displaying a visualization of the recognized items represented by the recognition information in a first display mode (Davis ¶0414; a POS display may present on a touch screen a display with just 5 tiles—one labeled with each apple type presently stocked by the store (MacIntosh, Red Delicious, Yellow Delicious, Fuji, and Braeburn), and associated price.) 
receiving and processing input by the user for identifying the user-selected item among the visualized items for further processing of identification information representative of the user-selected item. (Davis ¶0414; The clerk touches the tile corresponding to the correct item, without having to browse a listing that includes bananas, oranges, etc.)
Davis does not, but Herz discloses: simultaneously display a visualization of a first set of non-recognized items of the stock in a second display mode, (Herz ¶0084; where an item cannot be predicted to a certain degree of accuracy, a sub selection interface 121 may be presented on screen 120 comprising the likely candidates from the set of produce items for selection by the user) the first display mode and the second display mode being visually distinguishable; Examiner notes the sub-selection interface 121 in Herz distinguishing from the prediction output that displays ranked results in ¶0119.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Davis with the known technique of displaying a selection of possible solutions to a user in Herz because applying the known technique would have yielded predictable results and resulted in an improved system by enabling less friction in the self-checkout environment. (Herz ¶007; system may integrate with conventional checkout POS system so as to be able to output the one or more predicted fresh produce types to the checkout system for on-screen display for selection by a shopper)

Regarding Claim 2, Davis as modified by Herz discloses the method of claim 1, wherein the step of recognizing the presence of, and detecting the recognition feature of, the user-selected item is based on an interaction of radiation with the user-selected item. (Davis ¶0414; Sometimes the clerk may open a bag to present the produce to, e.g., an overhead camera.)

Regarding Claim 3, Davis as modified by Herz discloses the method of claim 2, further comprising the step of detecting whether the user-selected item is presented to the recognition system in a condition where a necessary recognition feature of the user-selected item is not detectable by the recognition system. (Davis ¶0428; If a clerk (or shopper) finds that a product has been mis-counted, the error can be corrected by gesturing with the product)

Regarding Claim 4, Davis as modified by Herz discloses the method of claim 3, further comprising the step of outputting an information indicative of the condition of the non-detectability. (Davis ¶0405; visual indicators are operated by a processor (responsive to input data from the camera system) to identify items that have not been identified.)

Regarding Claim 5, Davis as modified by Herz discloses the method of claim 1, comprising the step of displaying a live-stream of a condition in which the user-selected item is presented to the recognition system. (Davis ¶0371; indicia are projected onto the real world scene itself, from which the camera captures imagery)

Regarding Claim 6, Davis as modified by Herz discloses the method of claim 1, further comprising the step of outputting an information indicative of a condition when the recognition system detects an invalid combination of recognized features. (Davis ¶0272; Object 3 has a confidence metric of 20 (on a scale of 1-100), and if Objects 1, 2, 4 and 5 have confidence metrics of 97, 80, 70 and 97, respectively, then the uncertainty zone is as depicted in FIG. 34 if the threshold is set to highlight uncertainty zones associated with objects having confidence metrics less than 50.)

Regarding Claim 7, Davis as modified by Herz discloses the method of claim 1, further comprising the step of receiving and processing a user input by displaying a visualization of a second set of non-recognized items of the stock of items different from the first set of non-recognized items in response to a user request. (Herz ¶0084; where an item cannot be predicted to a certain degree of accuracy, a sub selection interface 121 may be presented on screen 120 comprising the likely candidates from the set of produce items for selection by the user) Examiner notes that if the screen 120 in Herz can not display all the selection at once due to screen size limitations, it would be reasonable to incorporate a feature of navigating through pages in a user interface as seen in common self-checkout environments when selecting products from an interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Davis with the known technique of displaying a selection of possible solutions to a user in Herz because applying the known technique would have yielded predictable results and resulted in an improved system by enabling less friction in the self-checkout environment. (Herz ¶007; system may integrate with conventional checkout POS system so as to be able to output the one or more predicted fresh produce types to the checkout system for on-screen display for selection by a shopper)

Regarding Claim 8, Davis as modified by Herz discloses the method of claim 1, wherein the further processing comprises generating sales data in dependence on the identification information. (Davis ¶0402; A point of sale system 371 includes an item recognition portion coupled to a sensor 372 (e.g., one or more cameras, etc.). A display panel 373 has an item 374 resting on it, which is recognized and determined by the POS station to have a price of $2.49 (e.g., by reference to a database system).)

Regarding Claim 9, Davis as modified by Herz discloses the method of claim 8, wherein the sales data includes at least one of: weighing data of the item obtained by a weighing scale and price information obtained from a data base. (Davis ¶0424; The scale includes a camera that captures an image of the package, and extracts the wrapper medium identifier from such imagery. The scale sends the extracted medium identifier—together with the other product details (e.g., product code, product name, measured weight, price per pound, total price) to the store's central computer database for storage)


Regarding Claim 10, Davis discloses an apparatus for identifying a user-selected item selected from a stock of items, the apparatus comprising: 
a recognition system for recognizing a user-selected item, the recognition system operating to determine a proper subset of correspondingly recognized items of the stock based on at least one recognition feature associated with the user-selected item and to output a recognition information representative of recognized items; (Davis ¶0414; From the sensor data, a class of the produce is recognized (e.g., by object recognition based on imagery, or chemical signature)) (Davis ¶0414; The system may recognize, for example, that the bag contains apples.)
display means, operating to receive the recognition information from the recognition system and to display a visualization of the recognized items represented by the recognition information in a first display mode (Davis ¶0414; a POS display may present on a touch screen a display with just 5 tiles—one labeled with each apple type presently stocked by the store (MacIntosh, Red Delicious, Yellow Delicious, Fuji, and Braeburn), and associated price.) 
user input means for receiving user input for identification of the user-selected item among the visualized items, and (Davis ¶0414; The clerk touches the tile corresponding to the correct item, without having to browse a listing that includes bananas, oranges, etc.)
processing means for further automatic processing of identification information representative of the user-selected item. (Davis ¶0021; The GPU can process input imagery of several different focal lengths, e.g., captured by plural fixed-focus cameras, or by a camera that cyclically changes its focal plane, or by plenoptic sensing)
Davis does not, but Herz discloses: simultaneously display a visualization of a first set of non-recognized items of the stock in a second display mode, (Herz ¶0084; where an item cannot be predicted to a certain degree of accuracy, a sub selection interface 121 may be presented on screen 120 comprising the likely candidates from the set of produce items for selection by the user) the first display mode and the second display mode being visually distinguishable; Examiner notes the sub-selection interface 121 in Herz distinguishing from the prediction output that displays ranked results in ¶0119.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Davis with the known technique of displaying a selection of possible solutions to a user in Herz because applying the known technique would have yielded predictable results and resulted in an improved system by enabling less friction in the self-checkout environment. (Herz ¶007; system may integrate with conventional checkout POS system so as to be able to output the one or more predicted fresh produce types to the checkout system for on-screen display for selection by a shopper)

Regarding Claim 11, Davis as modified by Herz discloses the apparatus of claim 10, wherein the recognition system comprises a camera and/or a multispectral sensor. (Davis ¶0424; The scale includes a camera)

Regarding Claim 12, Davis as modified by Herz discloses the apparatus of claim 10, wherein the apparatus further comprises a weighing scale for measuring the weight of the user-selected item and/or a data base for storing price information. (Davis ¶0424; The scale includes a camera that captures an image of the package, and extracts the wrapper medium identifier from such imagery. The scale sends the extracted medium identifier—together with the other product details (e.g., product code, product name, measured weight, price per pound, total price) to the store's central computer database for storage)

Regarding Claim 13, Davis as modified by Herz discloses the apparatus of claim 10, comprising: 
a camera for automatic image recognition; and  (Davis ¶0424; The scale includes a camera that captures an image of the package)
a weighing scale, (Davis ¶0283; a conveyor or cart weigh scale)) provided with a load plate having a patch field arranged in a field of view of the camera for adjusting, in the camera, at least one of: automatic white balance and color temperature. (Davis ¶0073; item is moved by a conveyor belt that is provided with markings…employ such markings to…calibrate color information in the image(s) (e.g., white balance))

Regarding Claim 14, Davis discloses the computer program for identifying a user-selected item selected from a stock of items, the computer program comprising a set of instructions which, when the program is executed by a computer, (Davis ¶0531; software instructions for providing a graphical user interface),) cause the computer to carry out the following steps: 
retrieving recognition data associated with the user-selected item from a recognition system; (Davis ¶0414; From the sensor data, a class of the produce is recognized (e.g., by object recognition based on imagery, or chemical signature))
determining a proper subset of correspondingly recognized items of the stock based on at least one recognition feature associated with the user-selected item to generate recognition information representative of the recognized items, (Davis ¶0414; The system may recognize, for example, that the bag contains apples.)
displaying, on a display, a visualization of the recognized items represented by the recognition information in a first display mode (Davis ¶0414; a POS display may present on a touch screen a display with just 5 tiles—one labeled with each apple type presently stocked by the store (MacIntosh, Red Delicious, Yellow Delicious, Fuji, and Braeburn), and associated price.) 
and further processing of identification information representative of the user- selected item after receiving and processing a user input identifying the user-selected item among the visualized items. (Davis ¶0414; The clerk touches the tile corresponding to the correct item, without having to browse a listing that includes bananas, oranges, etc..)
Davis does not, but Herz discloses: simultaneously display a visualization of a first set of non-recognized items of the stock in a second display mode, (Herz ¶0084; where an item cannot be predicted to a certain degree of accuracy, a sub selection interface 121 may be presented on screen 120 comprising the likely candidates from the set of produce items for selection by the user) the first display mode and the second display mode being visually distinguishable; Examiner notes the sub-selection interface 121 in Herz distinguishing from the prediction output that displays ranked results in ¶0119.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Davis with the known technique of displaying a selection of possible solutions to a user in Herz because applying the known technique would have yielded predictable results and resulted in an improved system by enabling less friction in the self-checkout environment. (Herz ¶007; system may integrate with conventional checkout POS system so as to be able to output the one or more predicted fresh produce types to the checkout system for on-screen display for selection by a shopper)

Regarding Claim 15, Davis as modified by Herz discloses the computer-readable medium-having stored thereon the computer program of claim 14. (Davis ¶0531; design of computer systems used in implementing the present technology is familiar to the artisan. In general terms, each includes one or more processors, one or more memories (e.g. RAM), storage (e.g., a disk or flash memory),)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629